DETAILED ACTION
This action is in response to the amendments and remarks dated 08/12/2022, in which claims 1, 12-13 and 15 have been amended, and claims 2-7, 9, 11 and 17-30 have been canceled; thus claims 1, 8, 10 and 12-16 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered and they are not persuasive.
With regard to Applicant's argument that Lai does not disclose a ceramic support; the Examiner disagrees.  Lai discloses the support may be alpha-alumina or glass (as cited by Applicants in the remarks), both of which are ceramics.
With regard to Applicant's argument that Cacho-Bailo is non-analogous art; the Examiner disagrees.  Applicants argue that the separations performed by are not the same as claimed and thus the problem solved is not the same as Applicants.  However the Examiner reminds applicants that MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Cacho-Bailo and Applicants’ invention are all related as to the same field of endeavor, supported ZIF membranes, and Cacho-Bailo need not be related further to more specific problems addressed by Applicants'.
With regard to Applicant's argument that Guo is non-analogous art; the Examiner disagrees.  Applicants argue that the PVDF used would not be suitable for the instant inventions and the separations performed by are not the same as claimed and thus the problem solved is not the same as Applicants.  However the Examiner reminds applicants that MPEP 2141.01(a), states that “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); OR (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)”. Guo and Applicants’ invention are all related as to the same field of endeavor, supported ZIF membranes, and Guo need not be related further to more specific problems addressed by Applicants'. With specific regard to the PVDF, the rejection does not suggest using the PVDF material.
Response to Amendment
The objection to claim 15 is withdrawn in view of the Applicants’ arguments and amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 10 and 12-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein the device is capable of separating methane, ethylene, ethane, propylene, propane, n-butane, i-butane, and butene isomers”, however it is unclear if this means that one device can separate at least one of the listed hydrocarbons from another of the listed hydrocarbons (see as supported by the Original Disclosure), or if it is to meant that one device can separate all of the listed hydrocarbons from each other (not see as supported by the Original Disclosure). Applicants state in the Remarks dated 08/12/2022 that support for this amendment is found in paragraph [0026] of the Specification and original claim 11, [0026] recites “molecular separation devices of the present disclosure may be configured to separate hydrocarbons including at least one of methane, ethylene, ethane, propylene, propane, 5 n-butane, i-butane, and butene isomers” and original claim 11 recites “wherein the MOF membrane is configured to separate hydrocarbons including at least one of methane, ethylene, ethane, propylene, propane, n-butane, i-butane, and butene isomers”; thus there is only seen to be support for the device i.e. a singular device, to separate at least one of the listed hydrocarbons, and does not disclosure a device which can separate all various claimed hydrocarbon isomers; thus it is interpreted that the limitation recites “wherein the device is capable of separating at least one of methane, ethylene, ethane, propylene, propane, n-butane, i-butane, and butene isomers”.
Claims 8, 10 and 12-16 are rejected for depending from an indefinite claim.
Claim Interpretation
In claim 1 the term “volume fraction” is interpreted to be the volume fraction of the pore phase, as differentiated from the “solid volume fraction, at instant specification pg. [0024], and is equivalent to the more commonly used term porosity.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0310018 A1 (hereinafter “Lai”) in view of Fernando Cacho-Bailo, et al., Metal-organic framework membranes on the inner-side of a polymeric hollow fiber by microfluidic synthesis, Journal of Membrane Science, Volume 476, 2015, Pages 277-285 (hereinafter “Cacho-Bailo”) and Yi Guo, et al, ZIF-8 coated polyvinylidenefluoride (PVDF) hollow fiber for highly efficient separation of small dye molecules, Applied Materials Today, Volume 5, 2016, Pages 103-110 (hereinafter “Guo”).
Regarding Claim 1 Lai discloses a zeolitic imidazolate framework (ZIF) membrane for separation of hydrocarbons (i.e. a molecular separation device), comprising: 
a porous support structure which may be a hollow fiber and may be made of porous alpha-alumina (i.e. a ceramic) or glass (i.e. a ceramic) [0011]; and
a ZIF membrane, including ZIF-8, (i.e. molecular organic framework (MOF) membrane which is a zeolitic imidazolate framework) with a thickness of 1-100 micron [015]; wherein the ZIF membrane is supported on the support and is thus obviously seen to be attached to and thus formed on at least one of an inner porous hollow fiber surface, an outer porous hollow fiber surface, or within a porous hollow fiber wall as claimed;
wherein the device is capable of separating propene (C3H6, i.e. propylene) from propane (C3H8), wherein at 1 bar, and the separation factor (i.e. a separation selectively factor) for separating propene (C3H6) from propane (C3H8) is “at least or greater than 3, 5, 10, 15, 20 or 25, with permeance of propylene of at least or greater than 10, 50, 100 150, or 200x10-10 [mol/m2 s Pa]. (~3-59 GPU)”; [0016], [0080].
While the features and properties as above are not specifically disclosed in one embodiment, as they are all disclosed together as properties and embodiments usable together it would have been prima facie obvious to one having ordinary skill in the art to combine the features and properties of the various embodiments.
Since the ranges of separation selectively factor, permeance, and ZIF membrane thickness disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lai’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Lai does not disclose wherein the porous hollow fiber support structures have a volume fraction of less than 90% and an outer diameter of less than about 2000 microns.
However, with regard to the porous hollow fiber support structures, Cacho-Bailo discloses a similar supported ZIF membrane for hydrocarbon gas separation comprising a hollow fiber support with a ZIF membrane formed on the support, where the hollow fiber support is a polysulfone hollow fiber having an outer diameter of 520 µm, and wherein the ZIF membrane is specifically formed on the inner porous hollow fiber surface (Abstract, Secs. 2.1. and 3.2.).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane device of Lai by substituting for the support the polysulfone hollow fiber support having an outer diameter of 520 µm and forming the ZIF membrane inner porous hollow fiber surface as disclosed by Cacho-Bailo because this involves the simple substitution of known porous supports for supported ZIF hydrocarbon gas separation membranes, and where the ZIF membrane is formed on them, to achieve the predictable result of successful supported membrane formation and function.
Both Lai and Cacho-Bailo are silent to the support porosity, however, Guo further discloses a similar ZIF membrane supported on a hollow fiber, wherein the hollow fiber is PVDF and has a porosity of from 40-60% (where porosity is equivalent to the claimed volume fraction, which is interpreted to be the volume fraction of the pore phase as in instant specification pg. [0024]).
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane device of Lai in view of Cacho-Bailo by using for the support porosity a value in the range 40-60% as disclosed by Guo because this involves the simple substitution of known porosities used for porous polymer hollow fiber supports for supported ZIF membranes for fluid filtration, to achieve the predictable result of successful supported membrane formation and function.
Regarding Claim 8 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 1, wherein the MOF membrane has pore of the size 0.2 nm to 0.5 nm Lai [0015] and is used for separation of hydrocarbons including propylene and propane Lai [0009] and is thus seen to be configured to separate species having a size range from about at least 0.2 nm to 0.5 nm. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lai’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding Claim 10 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 9, wherein the MOF membrane is configured to separate gases including at least hydrogen, nitrogen and oxygen Lai [0009].
Regarding Claim 12 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 11, wherein the MOF membrane is configured to include a permeation selectivity of at least about 10 for separation of a propylene from a propane Lai [0016].
Regarding Claim 13 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 11, wherein the MOF membrane of Lai is tested at, and thus configured to operate under conditions including a pressure of 1 bar, room temp/22°C Lai [0080], and further Cacho-Bailo discloses the similar ZIF membranes using the hollow fiber support of the combined invention were operated at feed pressures up to 4 bar and at temperatures between 35-150 °C (3.3. Permeation performance); and thus the membrane device of the combined invention is seen as configured to, and expected to be able to operate at least in the ranges disclosed by both Lai and Cacho-Bailo. Since the operation condition ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lai’s and Cacho-Bailo’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding Claim 14 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 10, wherein the MOF membrane is configured to include a permeation selectivity of at least 100 (“separation factor of at least or greater than 100, 200, 300, 400, 500 or more”) for separation of a hydrogen from a propane [0017], [0075].
Regarding Claims 15-16 Lai in view of Cacho-Bailo and Guo discloses the device of Claim 14, wherein the MOF membrane of Lai is tested at, and thus configured to operate under conditions including a pressure of 1 bar, room temp/22°C Lai [0080], and further Cacho-Bailo discloses the similar ZIF membranes using the hollow fiber support of the combined invention were operated at feed pressures up to 4 bar and at temperatures between 35-150 °C (3.3. Permeation performance); and thus the membrane device of the combined invention is seen as configured to, and expected to be able to operate at least in the ranges disclosed by both Lai and Cacho-Bailo. Since the operation condition ranges disclosed overlap the ranges claimed, the ranges recited in the claim are considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Lai’s and Cacho-Bailo’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Applicant is advised that should claim 15 or 16 be found allowable, the other of claim 15 or 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773